Burnside, J.
— The first error assigned is to the admission of the constable’s bond in evidence, because it was not shown that the constable was sworn, or the bond taken by the clerk of the Sessions. This objection is not sustained. The bond is in the'clerk’s office in Mifflin county. The clerk at the April term received the bonds, and submitted them to the court. The judge saw that the form was in accordance with the act of Assembly, and he judged of the sufficiency of the bail. The endorsement on the bond shows it was approved. The records of the Sessions also show that the constable was sworn, and the clerk placed the bond on file in his office.
The second objection is equally unfounded. The justice’s docket, on which was entered the whole proceedings in the case of John Stine v. John Montgomery, for neglect of duty, was given in evidence. On this judgment, Montgomery sued a certiorari from the Common Pleas. The judgment of the justice was affirmed, and that record was also given in evidence. It was further shown, that Montgomery had taken the benefit of the insolvent laws. An execution had issued against him, on which there was but a small portion of the money made. All this, the counsel for the plaintiff in error contends, was insufficient evidence to enable the plaintiff to recover, unless the original judgment, on which the execution issued to Montgomery, was produced and shown on the trial.
The record of the justice given in evidence was sufficient, without producing either the former judgment, or the original execution, in order to charge the constable and bail on his official bond.
The amendment of the writ by the prmcipe and the docket wras strictly proper.
The judgment is affirmed.